DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 21 and 26-29 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-15, 21 and 26-29 allowed.
The following is an examiner’s statement of reasons for allowance: The 06/28/2022 claim amendments have rendered moot the rejections under 35 U.S.C. 112(b), as the word “applied” has been replaced in Claims 1 and 6, and Claim 8 has been amended to clarify that the “aircraft” is the same aircraft as in the parent claims.
Regarding the rejections under 35 U.S.C. 103, the closest prior art of record is Liu et al. (2015/0181544), Jarrell (9,087,451) and Wang et al. (2015/0254988).
Liu et al. teaches transmitting a connection message to a ground station, where the connection message may be “an RRC connection request message, and may include one or more of an RRC connection request, an RRC re-establishment request, a random value, a Temporary Mobile Subscriber Identity (TMSI)…” (Liu et al.; see P[0053]), which teaches the claimed step of “sending a first message” to a “base station”, and Liu et al. also teaches an access response message from a ground station (Liu et al.; see P[0055]), where the access response message may be transmitted by a ground station and received by an aircraft terminal (“AT”) through the coordination of a receiver and a response message module, where the access response message may be sent by the ground station after receiving an initial access message 605” (Liu et al.; see P[0066]), which teaches the claimed step of “receiving a second message sent by the base station according to the first message”.
Liu et al. does not expressly teach the claimed “performing a stop-flight operation when determining that a position of the aircraft is within the no-fly zone range”, however, these limitations are rendered obvious by Jarrell and Wang et al., where Jarrell teaches a communications station which may establish communications with a UAV, and where the communications station may transmit to the UAV a message containing an indication of a no-fly zone and other flight restrictions such as altitude restrictions (Jarrell; see col.26, particularly lines 65-67 and col.27, particularly lines 1-29, and col.28, particularly lines 13-67 and col.29, particularly lines 1-5), and Wang et al. teaches that a UAV may receive information regarding flight-restricted regions from off-board the UAV (Wang et al.; see P[0069]), and that the UAV may take a flight response measure to avoid the region (Wang et al.; see P[0079] and P[0083]) or perform a flight response measure when within the region, such as causing the UAV to automatically land (Wang et al.; see P[0083], P[0085] and P[0087]).
Regarding the amended claims, the prior art fails to teach or render obvious the claimed “sending a random access preamble to a base station; sending a first message to [[a]] the base station in response to receiving a random access response (RAR) message sent by the base station according to the random access preamble, wherein the first message is a message for requesting a radio resource control (RRC) connection, and the first message carries an aircraft identifier, wherein the aircraft identifier is configured to notify the base station that a type of a terminal requesting the RRC connection is an aircraft type”.
While Liu et al. teaches a RRC connection request being sent to a ground station and an access response message being transmitted from the ground station in response, Liu et al. does not teach the additional communication between a system and a base station of sending a “random access preamble” to a base station and sending a RRC message in response to receiving a “random access response (RAR) message” from the base station. Furthermore, Liu et al. does not teach these steps in addition to providing the base station with information that a “terminal requesting the RRC connection is an aircraft type”, where Liu et al. only teaches providing a “Temporary Mobile Subscriber Identity (TMSI)” (Liu et al.; see P[0053]), which is not specifically information related to an “aircraft type” or specifically information that would inform a base station that a RRC request is from an aircraft.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662